El Juez Asociado Señor Snyder
emitió la opinión del tribunal.
Un inspector de la Comisión de Alimentos y Abasteci-miento General radicó ante la corte municipal una denuncia “ . . . contra Juan José Díaz Rivera y Juan Díaz Rivera, de la Sociedad Díaz Hermanos, S. en C., de Utuado, P. R., por delito Inf. Ley número 6, 1941, cometido de la manera siguiente: Que en 11 de mayo de 1942, y en la calle Betan-ces de Utuado del Distrito Judicial Municipal de Utuado, que forma parte del Distrito Judicial de Arecibo, P. R., dichos acusados Juan José Díaz Rivera y Juan Díaz Rivera, allí y entonces, ilegal y voluntariamente, en su carácter de socios gestores de la Sociedad Mercantil Díaz Hnos. S. en C. de Utuado, constituida por escritura de 7 de agosto de 1937 ante el Notario de Utuado, Antonio E. Suliveres Colón, ven-dieron al comerciante al detall de esta jurisdicción, Gabriel Beauchamps Jr., un saco de 100 libras de arroz, números 38 marcados fh y Ca (sic), San Juan, artículo declarado de nece-sidad, transacción que efectuaron con Gabriel Beauchamps Jr. por el precio de ocho dólares, setenta y cinco centavos, se-gún factura, a sabiendas de que obtenían con tal reventa un beneficio más alto del siete por ciento, como margen razona-ble sobre el costo de importación en las ventas al por mayor, de acuerdo con lo determinado por la Comisión de Alimen-tos y Abastecimiento General con aprobación del Goberna-dor de Puerto Rico, por Proclama del Boletín Administra-tivo número 745 de enero 21 de 1942, ...”
*138Se radicó también otra denuncia, redactada en el mismo lenguaje, alegando una venta similar efectuada el 4 de mayo de 1942. Ambos casos fueron juzgados conjuntamente. Juan José Díaz Rivera fué absuelto en ambas denuncias en la corte municipal. Juan Díaz Rivera fué declarado culpable en ambos casos ante dicha corte. En apelación, la corte de distrito dictó sentencias condenatorias, imponiéndole en cada caso 15 días de cárcel, $300 de multa, y el pago del doble de la cantidad cobrada en exceso de los precios fijados por la Comisión. Los casos se encuentran ante nos en apelación.
 Carece de mérito la contención del acusado al efecto de que las denuncias no expresan la sección de la Ley núm. 6 que ha sido infringida. Hemos resuelto repetidamente “noser necesario, en una denuncia presentada en una corte municipal, especificar la ley que se supone haber sido infringida, sino que basta exponer los hechos constitutivos del delito ...” (El Pueblo v. Falcastro, 17 D.P.R. 96, 98). Ar mismo efecto, véase El Pueblo v. Benítez, 23 D.P.R. 339. Lasdenuncias en este caso claramente imputan un delito bajo el estatuto en cuestión.
Indicando que las denuncias se refieren a Juan José Díaz Rivera y a Juan Díaz Rivera como socios de Díaz Hnos. S. en C., el acusado afirma que la corte inferior cometió error-ai admitir en evidencia (a) una certificación, del Registro Mercantil de Utuado acreditativa de la existencia de la socie-dad Díaz Hnos., de la cual eran socios gestores Juan José' Díaz Rivera y Juan Díaz Rivera, y (b) una factura demos-trativa de que el arroz en cuestión fué comprado por Díaz-Hnos. a Freiría Hnos. Estas denuncias fueron redactadas por mía persona que no es experta en el conocimiento de la ley y radicadas en una corte municipal. No era necesario-que fueran perfectas en cuanto a forma (Pueblo v. Cordero, 27 D.P.R. 329). Las denuncias tenían el propósito de impu-tar la alegada comisión de delitos por los individuos. Estos-fueron suficientemente identificados al designárseles como *139socios gestores de Díaz Hnos. El ¿echo de que la frase S. en C. se añadiera inadvertidamente en la denuncia al nom-bre de la-sociedad no tiene importancia en este caso. Hubo abundante testimonio que identificó al acusado como socio gestor de la firma envuelta en los hechos de este caso. Re-vocar una convicción criminal debido a errores basados en tales formalidades vanas, equivaldría a usar como talismán una precisión exagerada a que raras veces puede llegarse en la vida ordinaria.
El acusado se queja además de que se cometió error al dejar el inspector de transcribir en la denuncia el Boletín Administrativo numero 745, y al no ser éste presentado en evidencia durante el juicio.
Después de disponer la creación de la Comisión de Ali-mentos y Abastecimiento G-eneral, la sección 1 de la Ley nú-mero 6, Leyes de Puerto Rico, 1941, Sesión Extraordinaria, dispone que
“La comisión declarará, con la aprobación del Gobernador, los artículos que habrán de considerarse ele necesidad. Estas declara-ciones serán proclamadas por el Gobernador.
“4. Tendrá poder, sujeto a la aprobación del Gobernador, para determinar los precios a que podrán venderse los artículos de nece-sidad por personas particulares, en cuyo caso se concederá un mar-gen razonable de beneficios, y para determinar las cantidades que podrán venderse a cualesquier persona o personas y el modo de comprobar dichas ventas. Estas determinaciones serán proclamadas por el Gobernador; Disponiéndose, que tales precios serán fijados al público en sitio prominente y visible del establecimiento comercial.
“Cualquier persona que venda artículos a un tipo más alto que el determinado por la comisión, o en cantidades o a personas prohi-bidas por la comisión, será castigada por cada ofensa con una multa no menor de veinticinco dólares ($25) ni mayor de mil dólares ($1,000) y prisión por no más de seis (6) meses, y una pena adi-cional equivalente al doble de la cantidad cobrada en exceso de los precios fijados por la comisión en la transacción objeto del delito.
*140No es necesario que examinemos de nuevo los casos de Pueblo v. Cuadrado, 27 D.P.R. 840, y Pueblo v. G. Garáu & Cía., 29 D.P.R. 1038, citados por el acusado. Es suficiente indi-car que los precios fijados de conformidad con la Ley núm. 6 no entrarán en vigor hasta que el Gobernador los haya proclamado. Por tanto, somos de opinión que las cortes pueden tomar conocimiento judicial de tal proclama emitida •de acuerdo con el estatuto. En su consecuencia, era innece-sario que la denuncia alegara el contenido del Boletín Ad-ministrativo número 745, o que el Pueblo presentara en evi-dencia una copia del mismo (Véase Pueblo v. Sanjurjo, 58 D.P.R. 649; Pueblo v. Rivera et al., 31 D.P.R. 646, 647, 648; Pueblo v. García Hidalgo, 61 D.P.R. 640, resuelto el 25 de marzo de 1943). Da mayor fuerza a nuestra conclusión en este caso el hecho de que es improbable que los comerciantes desconozcan tales proclamas, toda vez que tienen la obliga-ción de exhibirlas al público en sus establecimientos.
El acusado finalmente se queja de la actuación de la corte inferior al pesar la evidencia. Aparentemente no existe disputa seria de su parte en cuanto a que el testimonio del Pueblo, de ser creído por la corte de distrito, justificaba un fallo al efecto de que el arroz en cuestión había sido vendido por un empleado de Díaz Hnos., como mayoristas, a un precio que era mayor que el costo de importación más el siete por ciento, que era el precio al por mayor fijado para el arroz en el Boletín Administrativo 745. Su defensa en el juicio consistió principalmente de un esfuerzo para demostrar mediante testimonio, al cual no dió crédito la corte de distrito, al efecto de que el arroz en cuestión era de una marca superior a la expuesta en la denuncia, lo que le autorizaba a venderlo al precio a que admitió haberlo vendido. Su posición en apelación se resume por la manifestación contenida en su alegato al efecto de que “la posible responsabilidad del coacusado Juan Díaz Eivera no surge de un acto propio de éste sino de la venta de arroz que pudiera haber *141realizado en el establecimiento de la sociedad ‘Díaz Hnos. S. en C.’, algún otro socio gestor o algún empleado de dicho establecimiento ’
Como regla general, nn principal o patrono no es respon-sable criminalmente por las actuaciones de su agente o em-pleado, a menos que anteriormente haya autorizado o con-sentido tales actuaciones. Pero existen ciertas excepciones a esta doctrina. Miller on Criminal Law §80, págs. 248-9, la expone como sigue:
‘ ‘ Como hemos visto, muchos estatutos imponen la penalidad, pres-cindiendo de cualquier intento para violarlos y sin considerar la ignorancia o error de hechos, los cuales constituirían una excusa de acuerdo con el derecho común. Existen estatutos, muchos de los-cuales tienen como propósito la reglamentación de la venta de bebidas embriagantes, que prohíben la realización de ciertos actos por ciertas-clases de personas o en ciertos lugares, y que bien expresamente o por inferencia, disponen que tales personas o los dueños de dichos-lugares serán responsables de tales actos de sus subalternos, aun cuando se cometan sin su conocimiento o en contra de sus instruc-ciones. Ejemplo de ello son muchos estatutos que prohíben la venta, de bebidas embriagantes sin licencia o en violación de los requisitos-de dicha licencia, o que prohíben la venta a menores o a personas embriagadas, o que prohíben que las cantinas permanezcan abiertas los domingos o después de una hora determinada, o que prohíben que se encubran las ventanas de las cantinas. Sin lugar a dudas, es-necesaria una expresión clara de la intención de la Legislatura para justificar la interpretación de un estatuto en el sentido de que im-pone penalidad a una persona por un acto realizado sin su conoci-miento o contra sus instrucciones, y, a menos que surja tal intención, debe prevalecer la regla general de que u?aa persona no es responsable-criminalmente por actos que no ha autorizado; pero, cuando el estatuto así lo dispone, es válida. Existe gran conflicto, real o aparente, en las decisiones, y diferentes cortes han dado con frecuen-cia distintas interpretaciones a disposiciones similares. La cuestión a determinar en cada caso debe ser si hubo la intención de exigir a las personas dentro de la clase designada que vigilen, a riesgo propio,, el que los actos prohibidos no se realicen.”
Apenas es necesario que expongamos los fines que indu-jeron a la Legislatura a aprobar la Ley núm. 6. Es un am-*142plio estatuto que autoriza acción drástica con el fin de con-trolar artificialmente en tiempos de emergencia el delicado mecanismo de los precios, con los cuales normalmente' no in-terviene el gobierno. Conceder inmunidad a los comercian-tes por infracciones a tal estatuto, como regla general, con sólo probar que no intervinieron personalmente en la tran-sacción física de la venta del artículo en cuestión, destruiría toda esperanza de poner en vigor el estatuto de una manera efectiva. No podemos concluir que tal fuera la intención de la Legislatura.
Para confirmar la convicción en el presente caso, no es necesario por el momento que vayamos al extrenm de resolver que.al aprobar este estatuto “fué la intención exigir a las personas dentro de la clase designada, que vigilen, a riesgo propio, el que los actos prohibidos no se realicen”. Como liemos visto, aquí la defensa no se predicó en teoría alguna de violación por el empleado de las instrucciones del patrono, sino'en testimonio, al cual la corte de distrito no dió crédito, de que el precio cobrado era el correcto debido a la marca superior del arroz. En ausencia de testimonio convincente, o de algún testimonio, de que el empleado ac-tuó en contra de las instrucciones específicas del acusado-— testimonio que, de haberse ofrecido, hubiera levantado una cuestión que expresamente dejamos sin resolver — creemos que es de aplicación el lenguaje usado en Pueblo v. Cordero, 27 D.P.R. 329. Al confirmar la sentencia condenatoria de un patrono por el delito de permitir que sus empleados tra-bajasen después de la hora del cierre fijado por la ley, diji-jimos en dicho caso, a la página 332, que “en ausencia de prueba en contrario debía presumirse que lo hacían con per-miso del dueño”.
El acusado, sin embargo, afirma que en este-caso debe aplicarse la regla general, y que la actuación criminal del empleado, como agente, de haber ocurrido, no puede impu-tarse al principal, el acusado. Para sostener su posición *143cita el caso de Pueble v. Arce, 34 D.P.R. 340. Nada encon-tramos en dicha opinión qne indique qne esta corte allí con-sideró la excepción a la regla general mencionada en el pre-sente caso. Besolvemos qne los hechos y el estatuto envuel-tos en este caso son más análogos a aquellos casos en qne hemos hecho responsables a los patronos por adulteración de leche (Pueblo v. Rodríguez, 61 D.P.R 732, resuelto en abril 5, 1943) e infracción de leyes de rentas internas (Pueblo v. Barquet et al., 19 D.P.R. 792) realizadas por sus em-pleados. Para una discusión inteligente de este aspecto del derecho penal, véase Sayre, Criminal Responsibility for the Acts of Another, 43 Harv. L. Rev. 689; Sayre, Public Welfare Offenses, 33 Col. L. Rev. 55.
Los demás errores señalados son demasiado frívolos para ■discutirse.

La sentencia de la corte de distrito será confirmada.